DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 01/28/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered.
Regarding the 103 prior art obviousness rejections, Applicant again argued that primary reference Terentiev taught away from combining secondary reference Srinivasan’s use of SF6 as the detection gas. MPEP 2123(II) states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” MPEP 2123(II) further states:  “‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” In the present case, in the third to last paragraph of page 5 of the translations, Terentiev teaches “detectable gas is preferably incorporated in " tracer gas " in surrounding air with certain density form” and “Most preferred tracer gas comprises helium, hydrogen, argon and composition thereof, but also can use the bio-neutral gas that can easily detect under other concentration relatively little in air.” Therefore, the Examiner respectfully concludes that a mere teaching that the detectable can incorporate a tracer gas, and that a preferred gas comprises said exemplary gases or can use a bio-neutral gas does not rise to level of teaching away from the using of SF6 as taught by a secondary reference. 
6 as Applicant’s newly cited non-patent literature evidence shows that SF6 is greenhouse gas that contributes to global warming. However, it is unclear as to why Applicant equates bio-neutral with climate-neutral; no such equivalency exists. In the previous Office Action dated 10/28/2020, the Examiner provided evidence that SF6 does not harm the ecosystem, nor does biological accumulation occur in the food chain; SF6 is an inert gas with very low solubility in water and therefore presents no danger to surface water, ground water, or the soil (See citation in the Conclusion from  IEEE Guide for Sulphur Hexafluoride (SF6) Gas Handling for High-Voltage (over 1000 Vac) Equipment). The Examiner also reiterates that a moral argument against SF6 is not sufficient to overcome the practicality and known advantages for its use in the field of leak detection as is understood by one of ordinary skill in the art.

    PNG
    media_image1.png
    627
    589
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    676
    328
    media_image2.png
    Greyscale



6 in the instant invention in a controlled testing environment where all testing is carried out within an enclosed space. The Examiner likewise notes that primary reference Terentiev is also operating in a controlled testing environment, emphasizing the claimed elements including that the tracer gas is likewise confined from escaping the bioprocessing bag (fig. 7, 10) to the surrounding atmosphere by the inspection container (fig. 7, 24) which encloses the space around the bag as is well-known in the art for accumulation tests. The Examiner is unpersuaded that the claimed controlled testing environment is non-obvious over the prior art.
Additionally regarding the 103 prior art obviousness rejections, Applicant argued that primary reference Terentiev does not relate to the problems associated with integrity testing of particularly large bags for bioprocessing, namely such bags having a capacity of at least 10 liters and a wall thickness of not more than 2 mm. The Examiner notes that in the relied embodiment of figure 7 the inspected bag relates to bioprocessing, emphasizing that the bag is sterilized (technical field “fluid treatment bag”; Background Technology “biological treatment process, such bag” and “bag is sterilized in advance”; page 6, second to last paragraph “as shown in Figure 7, be arranged so that: to as bag 10 flexible container sterilize in advance”). Furthermore, Terentiev also teaches in other embodiments wherein the capacity of a test container (page 7, 5, “traditional bioprocessing bag”) is at least 10 liters (page 8, fifth paragraph “Bag for experimental selection is 20 liters Pillow pouch”; page 8, another experiment with “500 liters” bag). The Examiner reasonably concludes that Terentiev as a whole relates to the problems associated with integrity testing of particularly large bags for bioprocessing, namely such bags having a capacity of at least 10 liters, and further that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size of bag—including at least 10 liters as supported by Terentiev’s other embodiments—for Terentiev’s leak integrity testing as the benefits of Terentiev’s testing would extend to various sizes of bags and as utilizing Terentiev’s leak integrity testing on those sizes of bags would increase the marketability and versatility of Terentiev’s method. 
With regards to the wall thickness of not more than 2 mm, the Examiner acknowledges that primary reference Terentiev is silent, however, only ordinary skill in the art is required to choose the thickness of the material of a bag based, among other factors, the desired durability, weight, and cost of the bag, and making a bag thinner is a common sense enhancement that is desirable for making the bag cheaper and lighter. Furthermore, secondary reference Srinivasan teaches a method for carrying out an integrity test on a test container (fig. 1, container 20) (“Title “Inspection method and device for non-destructive analysis of a container material”; plastic (col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit"), wherein the at least one shell material (container material) has a thickness of not more than 2 mm (col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”; Examiner notes that 500 μm is ½mm). The Examiner therefore reasonably concludes that optimizing the thickness of the container is well within ordinary skill in the art, and the claimed range of thickness is within ordinary skill to inspect.
Even further regarding the 103 prior art obviousness rejections, Applicant argued that the references do not observe a specific and reliable undershooting of a certain threshold value of the permeation rate of the inspection gas through intact shell material for reliably detecting the smallest leaks in the bioprocessing bags having such a capacity and wall thickness. However, the Examiner again notes for the record that the negative effect of permeation upon leak detection is a classically known problem area of the art, and that said permeation is known to sometimes be quite significant and even limit the detectable leak rate as it causes a background signal (see cited prior art of record, the Examiner having provided particularly pertinent citations thereof—including bold for additional emphasis—in the Conclusion of the previous Office Action dated 10/28/2020). Likewise, the Examiner again notes that the features upon which Applicant relies (i.e., detecting “small” leaks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, detecting leaks of sizes larger than “small” sufficiently meets the claim limitations pertaining to integrity testing. The Examiner reasonably concludes that optimizing the permeation rate to be lower so that the leak can be detected is a conventional, expected, and desirable outcome that an ordinary artisan would optimize including by selecting the inspection fluid—such as selecting SF6—for the particular type of shell material—such as a common plastic composition for such a bag—which would optimize those parameters of the permeation flow velocity.
Applicant additionally noted that the combination of Terentiev and Srinivasan was already addressed in previous comments and was incorporated by reference into the present remarks. The Examiner acknowledges Applicant’s previous responses, and likewise for brevity notes that while reviewed in view of the present Applicant arguments, the Examiner’s position thereto is retained as put forth in the previous Office Actions.
For all of the above reasons, the Examiner retains the general thrust of the previous rejections; see present rejections for additional details.

Information Disclosure Statement
The information disclosure statement filed 01/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner notes that the Derwent document is illegible. A snippet from the Derwent document is shown below:
    PNG
    media_image3.png
    186
    955
    media_image3.png
    Greyscale

 
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
As to claim 7,
 
 the first instance of each of “EVA”, “EVOH”, and “PE” in the claims is objected to for lack of explicit clarity, the Examiner suggesting that the first instance of an acronym/abbreviation should be spelled out as “ethylene vinyl acetate (EVA)”, “ethylene vinyl alcohol (EVOH)”, and “polyethylene (PE)” respectively.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Terentiev* et al (CN 103542987 A; hereafter “Terentiev”) in view of Applicant previously cited Srinivasan (US 6351984 B1; hereafter “Srinivasan”).
*machine translation previously cited to PTO-892 and utilized for providing English citations 


    PNG
    media_image4.png
    536
    959
    media_image4.png
    Greyscale

Regarding independent claim 1,
 
 
 Terentiev teaches a method for carrying out an integrity test on a hermetically sealed test container (fig. 7, bag 10) in the form of a bag for bioprocessing (technical field “fluid treatment bag”; Background Technology “biological treatment process, such bag” and “bag is sterilized in advance”; page 6, second to last paragraph “as shown in Figure 7, be arranged so that: to as bag 10 flexible container sterilize in advance”), the bag (fig. 7, bag 10) comprising at least one flexible shell material (Title “Apparatus and method for the integrity testing of flexible containers”; Technical field “fluid treatment bag”; page 2, second to last paragraph “flexible main body”; page 5, third paragraph “fluid-tight” and “does not have leakage” and “sealing”), the method comprising the steps of: 
- filling (from source T through valve 20) an inspection gas (detectable gas) into the test container (fig. 7, bag 10) (page 5, third to last paragraph “Most preferred tracer gas comprises helium, hydrogen, argon and composition thereof, but also can use the bio-neutral gas that can easily detect under other concentration relatively little in air”; page 6, second paragraph “Preferably, mobile amount is enough at least in part bag 10 is pressurizeed and described bag 10 is expanded”); and 
- detecting (via sensor 26) inspection gas (detectable gas) present directly outside the test container (fig. 7, bag 10) (Summary of the invention “for the leakage of the detectable gas providing from detectable gas source is detected”; page 6, fourth paragraph “sensor 26 of sensing tracer gas, connect with chamber 22, with existing of the detectable gas of detection bag 10 outsides”); 
wherein the inspection gas (detectable gas) is configured such that the permeation rate of inspection gas (detectable gas) through intact shell material (having integrity of bag material) of the test container (fig. 7, bag 10) is sufficiently small so as to be able to discern the integrity of the test container (fig. 7, bag 10),
Terentiev in the embodiment of fig. 7 does not expressly state items: 1) wherein the at least one shell material comprises a plastic; and 2) the capacity of the test container is at least 10 liters. Terentiev is silent to items: 3) wherein the at least one flexible shell material has a thickness of not more than 2 mm; and 4) that the permeation rate (interpreted by units as the flow velocity of the permeation) is not greater than 1·10-9 m/s (interpreted in accordance with instant [0022] “permeation flow velocity is a parameter that characterizes a particular combination of shell material and inspection fluid”).
Regarding item 1):
One of ordinary skill in the art can either at once envisage a plastic bag as this type of bag is discussed in Terentiev’s background technology (“polybag” and “plastic”) and to which the need to determine the integrity of which Terentiev’s invention addresses, or nevertheless, or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so apply Terentiev’s integrity testing to such a plastic bag thereby so verifying the integrity thereof. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In the present case, one having ordinary skill in the art could easily conceive of forming a shell of a flexible bag from plastic as plastic is cheap, readily available, and a common material utilized for bags.
Furthermore, Srinivasan teaches a method for carrying out an integrity test on a test container (fig. 1, container 20) comprising at least one flexible shell material (container material) comprised of plastic (“Title “Inspection method and device for non-destructive analysis of a container material”; plastic (col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit").
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Terentiev’s bag out of a flexible material comprising plastic—as further supported by Srinivasan—thereby using a material that is cheap, readily available, flexible, and a common material utilized for bags, and thus reducing costs of Terentiev’s method.
Regarding item 2):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the volume of a bag to be examined.
Terentiev also teaches in other embodiments wherein the capacity of a test container (page 7, 5, “traditional bioprocessing bag”) is at least 10 liters (page 8, fifth paragraph “Bag for experimental selection is 20 liters Pillow pouch”; page 8, another experiment with “500 liters” bag).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size of bag—including at least 10 liters as supported by Terentiev’s other embodiments—for Terentiev’s leak integrity testing as the benefits of Terentiev’s testing would extend to various sizes of bags for the expected holding capacity advantage and as utilizing Terentiev’s leak integrity testing on those sizes of bags would increase the marketability and versatility of Terentiev’s method. 
Regarding item 3):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the thickness of the material of a bag based, among other factors, the desired durability, weight, and cost of the bag, and making a bag thinner is a common sense enhancement that is desirable for making the bag cheaper and lighter.
Furthermore, Srinivasan teaches wherein the at least one shell material (container material) has a thickness of not more than 2 mm (col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”; Examiner notes that 500 μm is ½mm).
Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Terentiev’s shell material to be less than or equal to 2 mm thick thereby reducing costs and weight.
Regarding item 4): 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present case, one having ordinary skill in the art could easily conceive of forming Terentiev’s fluid-tight non-leaking bag (page 5, third paragraph) of materials which hermetically seal the bag such as from common plastics (see exemplary prior art of record) including EVA, EVOH, and PE. Likewise, one having ordinary skill in the art could easily conceive of forming Terentiev’s detectable gas for integrity testing Terentiev’s bag from common inspection fluids (see exemplary prior art of record) such as Ne, Ar, Kr, Xe, Rn, CO2, H20, and SF6.
As factual evidence & exemplary example of the prior art establishing the level of ordinary skill in the art to configure a low permeation rate suitable for integrity testing of a test container, Srinivasan teaches (bold for emphasis) a method for carrying out an integrity test on a test container (fig. 1, container 20; exemplary blister) comprising at least one flexible shell material (container material) (“Title “Inspection method and device for non-destructive analysis of a container material”; col. 1, ll. 13-29 “integrity of the packaging material”; col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 1, ll. 66-67 “In some embodiments, the packaging unit is a blister, and is formed by mechanical deformation”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit") can be formed by any known method, including, but not limited to, stretching, stretch-drawing, deep-drawing, and deformation of the material by action of a shaping tool”), comprising the steps of: - filling an inspection gas (SF6) into the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31); and - detecting inspection gas (SF6) present directly outside the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 46-53 invention detections means including “Gas can be detected by any known means”; col. 1, ll. 30-35 background “SF6 detection systems”; col. 5, line 26 through col. 6, line 10 detection of flaws; col. 5, ll. 62-64 “detection means is positioned proximal to the container”); wherein the inspection gas (SF6) is configured such that the permeation rate of inspection gas (SF6) through intact shell material (container material) of the test container (fig. 1, container 20; exemplary blister) is of a permeation velocity as configured by the inspection gas (exemplary SF6) and the container material (exemplary PE) (col. 4, ll. 41-45 “Generally, gas is applied with a force that is greater than atmospheric pressure. In some embodiments, the a pressure applied is about 50 pounds per square inch (psi) or greater”; col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”, for which the Examiner notes that 500 μm is ½mm; col. 1, ll. 25-45 “Simultaneously with or immediately after the piston is forming the container unit, a stream of gas is applied to the inner surface of the container” and “detection means is placed on or near the outer surface of the container, i.e., the side opposite the side onto which the gas is directed”) .
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a worker of general skill in the art to select a combination of a known material for Terentiev’s fluid-tight non-leaking bag in combination with a known material for Terentiev’s detectable fluid for integrity testing of said fluid-tight non-leaking bag—as factually & exemplary supported by Srinivasan’s combination of PE and SF6—on the basis of its suitability for the intended use for integrity testing as a matter of obvious design choice. Furthermore, making Terentiev’s fluid-tight non-leaking bag more fluid-tight is a common sense and desirable enhancement for the container; likewise making Terentiev’s detectable gas of a gas with a lower permeation rate increases the sensitivity of leak detection. The Examiner respectfully concludes that it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly configure the permeation rate (interpreted by units as the flow velocity of the permeation) to be less than or equal to 1·10-9 m/s thereby increasing the accuracy and sensitivity of Terentiev’s integrity testing, including for finding small leaks.

Regarding independent claim 10,
 
 
Terentiev teaches a test device (fig. 7) for carrying out an integrity test on a hermetically sealed test container (fig. 7, bag 10) in the form of a bag for bioprocessing (technical field “fluid treatment bag”; Background Technology “biological treatment process, such bag” and “bag is sterilized in advance”; page 6, second to last paragraph “as shown in Figure 7, be arranged so that: to as bag 10 flexible container sterilize in advance”), the bag (fig. 7, bag 10) comprising at least one flexible shell material (Title “Apparatus and method for the integrity testing of flexible containers”; Technical field “fluid treatment bag”; page 2, second to last paragraph “flexible main body”; page 5, third paragraph “fluid-tight” and “does not have leakage” and “sealing”), the test device (fig. 7) comprising: 
- an inspection gas source (fig. 7, source T), from which an inspection gas (detectable gas) can be filled (through valve 20) into the test container (fig. 7, bag 10) (page 5, third to last paragraph “Most preferred tracer gas comprises helium, hydrogen, argon and composition thereof, but also can use the bio-neutral gas that can easily detect under other concentration relatively little in air”; page 6, second paragraph “Preferably, mobile amount is enough at least in part bag 10 is pressurizeed and described bag 10 is expanded”); and 
- an inspection gas detector (fig. 7, sensor 26) for detecting inspection gas (detectable gas) directly outside the test container (fig. 7, bag 10) (Summary of the invention “for the leakage of the detectable gas providing from detectable gas source is detected”; page 6, fourth paragraph “sensor 26 of sensing tracer gas, connect with chamber 22, with existing of the detectable gas of detection bag 10 outsides”); 
wherein the inspection gas (detectable gas) is configured such that the permeation rate of inspection gas (detectable gas) through intact shell material (having integrity of bag material) of the test container (fig. 7, bag 10) is sufficiently small so as to be able to discern the integrity of the test container (fig. 7, bag 10).
Terentiev in the embodiment of fig. 7 does not expressly state items: 1) wherein the at least one shell material comprises a plastic; and 2) the capacity of the test container is at least 10 liters. Terentiev is silent to items: 3) wherein the at least one flexible shell material has a thickness of not more than 2 mm; and 4) that the permeation rate (interpreted by units as the flow velocity of the permeation) is not greater than 1·10-9 m/s (interpreted in accordance with instant [0022] “permeation flow velocity is a parameter that characterizes a particular combination of shell material and inspection fluid”).
Regarding item 1):
One of ordinary skill in the art can either at once envisage a plastic bag as this type of bag is discussed in Terentiev’s background technology (“polybag” and “plastic”) and to which the need to determine the integrity of which Terentiev’s invention addresses, or nevertheless, or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so apply Terentiev’s integrity testing to such a plastic bag thereby so verifying the integrity thereof. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In the present case, one having ordinary skill in the art could easily conceive of forming a shell of a flexible bag from plastic as plastic is cheap, readily available, and a common material utilized for bags.
Furthermore, Srinivasan teaches a method for carrying out an integrity test on a test container (fig. 1, container 20) comprising at least one flexible shell material (container material) comprised of plastic (“Title “Inspection method and device for non-destructive analysis of a container material”; plastic (col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit").
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Terentiev’s bag out of a flexible material comprising plastic—as further supported by Srinivasan—thereby using a material that is cheap, readily available, flexible, and a common material utilized for bags, and thus reducing costs of Terentiev’s method.
Regarding item 2):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the volume of a bag to be examined, and the larger volume capacity is advantageous for holding more product.
Terentiev also teaches in other embodiments wherein the capacity of a test container (page 7, 5, “traditional bioprocessing bag”) is at least 10 liters (page 8, fifth paragraph “Bag for experimental selection is 20 liters Pillow pouch”; page 8, another experiment with “500 liters” bag).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size of bag—including at least 10 liters as supported by Terentiev’s other embodiments—for Terentiev’s leak integrity testing as the benefits of Terentiev’s testing would extend to various sizes of bags for the expected holding capacity advantage and as utilizing Terentiev’s leak integrity testing on those sizes of bags would increase the marketability and versatility of Terentiev’s method. 
Regarding item 3):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the thickness of the material of a bag based, among other factors, the desired durability, weight, and cost of the bag, and making a bag thinner is a common sense enhancement that is desirable for making the bag cheaper and lighter.
Furthermore, Srinivasan teaches wherein the at least one shell material (container material) has a thickness of not more than 2 mm (col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”; Examiner notes that 500 μm is ½mm).
Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Terentiev’s shell material to be less than or equal to 2 mm thick thereby reducing costs and weight.
Regarding item 4): 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present case, one having ordinary skill in the art could easily conceive of forming Terentiev’s fluid-tight non-leaking bag (page 5, third paragraph) of materials which hermetically seal the bag such as from common plastics (see exemplary prior art of record) including EVA, EVOH, and PE. Likewise, one having ordinary skill in the art could easily conceive of forming Terentiev’s detectable gas for integrity testing Terentiev’s bag from common inspection fluids (see exemplary prior art of record) such as Ne, Ar, Kr, Xe, Rn, CO2, H20, and SF6.
As factual evidence & exemplary example of the prior art establishing the level of ordinary skill in the art to configure a low permeation rate suitable for integrity testing of a test container, Srinivasan teaches (bold for emphasis) a method for carrying out an integrity test on a test container (fig. 1, container 20; exemplary blister) comprising at least one flexible shell material (container material) (“Title “Inspection method and device for non-destructive analysis of a container material”; col. 1, ll. 13-29 “integrity of the packaging material”; col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 1, ll. 66-67 “In some embodiments, the packaging unit is a blister, and is formed by mechanical deformation”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit") can be formed by any known method, including, but not limited to, stretching, stretch-drawing, deep-drawing, and deformation of the material by action of a shaping tool”), comprising the steps of: - filling an inspection gas (SF6) into the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31); and - detecting inspection gas (SF6) present directly outside the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 46-53 invention detections means including “Gas can be detected by any known means”; col. 1, ll. 30-35 background “SF6 detection systems”; col. 5, line 26 through col. 6, line 10 detection of flaws; col. 5, ll. 62-64 “detection means is positioned proximal to the container”); wherein the inspection gas (SF6) is configured such that the permeation rate of inspection gas (SF6) through intact shell material (container material) of the test container (fig. 1, container 20; exemplary blister) is of a permeation velocity as configured by the inspection gas (exemplary SF6) and the container material (exemplary PE) (col. 4, ll. 41-45 “Generally, gas is applied with a force that is greater than atmospheric pressure. In some embodiments, the a pressure applied is about 50 pounds per square inch (psi) or greater”; col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”, for which the Examiner notes that 500 μm is ½mm; col. 1, ll. 25-45 “Simultaneously with or immediately after the piston is forming the container unit, a stream of gas is applied to the inner surface of the container” and “detection means is placed on or near the outer surface of the container, i.e., the side opposite the side onto which the gas is directed”) .
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a worker of general skill in the art to select a combination of a known material for Terentiev’s fluid-tight non-leaking bag in combination with a known material for Terentiev’s detectable fluid for integrity testing of said fluid-tight non-leaking bag—as factually & exemplary supported by Srinivasan’s combination of PE and SF6—on the basis of its suitability for the intended use for integrity testing as a matter of obvious design choice. Furthermore, making Terentiev’s fluid-tight non-leaking bag more fluid-tight is a common sense and desirable enhancement for the container; likewise making Terentiev’s detectable gas of a gas with a lower permeation rate increases the sensitivity of leak detection. The Examiner respectfully concludes that it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly configure the permeation rate (interpreted by units as the flow velocity of the permeation) to be less than or equal to 1·10-9 m/s thereby increasing the accuracy and sensitivity of Terentiev’s integrity testing, including for finding small leaks.

	
Regarding claim 2, which depends on claim 1,
 
 
Terentiev teaches wherein there is a pressure difference in which a test pressure of the inspection gas (detectable gas) in the test container (fig. 7, bag 10) is greater than an ambient pressure directly outside the test container (fig. 7, bag 10) (page 6, second paragraph “Preferably, mobile amount is enough at least in part bag 10 is pressurizeed and described bag 10 is expanded”; page 6, fifth paragraph “vacuum” of room 22 via pump 28).

Regarding claim 5, which depends on claim 2,
 
 
 Terentiev is silent to wherein the pressure difference is in a range from 10 mbar to 1 bar.
However:
The Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, only ordinary skill is required to optimize the pressure based upon among other factors the desired sensitivity for detecting leaks, the strength of the test object to resist damage from the force, and the speed of the test. For instance, with respect to the upper limit the amount of pressure may be decreased to reduce damaging a particular tested container; whereas for the lower limit, the amount of pressure may be increased to more timely find smaller leaks.
Furthermore, and as evidence of the ordinary skill in optimizing the particular claimed range, Srinivasan teaches wherein the pressure difference is in a range from 10 mbar to 1 bar  (col. 4, ll. 41-45 “Generally, gas is applied with a force that is greater than atmospheric pressure. In some embodiments, the a pressure applied is about 50 pounds per square inch (psi) or greater”). The Examiner notes the overlapping ranges from just above atmosphere, i.e. greater than 0 mbar difference, up to about 3.4 bar or greater, see MPEP 2131.03, and ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) & 1345, 101 USPQ2d at 1777.
Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure difference to be within the range of 10 mbar to 1 bar for the reasons as put forth above and as evidentially support by exemplary Srinivasan’s pressure range for integrity testing of a container.

Regarding claim 3, which depends on claim 1,
 
 
Terentiev teaches wherein the inspection gas (detectable gas) comprises one or more of the substances Ne, Ar, Kr, Xe, Rn, CO2, and SF6 (bold for emphasis: page 5, third to last paragraph “Most preferred tracer gas comprises helium, hydrogen, argon and composition thereof, but also can use the bio-neutral gas that can easily detect under other concentration relatively little in air”).
Relevant to compact prosecution, the Examiner additionally notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of forming Terentiev’s inspection fluid from other gases of the above list such as SF6 (Srinivasan: col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31)—as such substances are well-known and commonly utilized for leak testing and Applicant has not provided any evidence that the use of another fluid on this list would lead to an unexpected result. 
Therefore, in the alternative or in further combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a different tracer gas—such as SF6 as supported by Srinivasan—for optimizing such additional parameters as detecting certain sizes of leaks and/or based upon the fluid being significantly less than or practically non-existent compared to the normal surrounding atmosphere and/or readily removable from the system by pumping and not contaminate the systems and/or being environmentally friendly and/or being cheap and/or readily available. 

Regarding claim 7, which depends on claim 1,
 
 
 Terentiev does not expressly state for the embodiment of fig. 7 wherein the at least one shell material comprises a plastic, nor does Terentiev teach wherein the plastic of the at least shell material is selected from the group consisting of EVA, EVOH, and PE.
However, one of ordinary skill in the art can either at once envisage a plastic bag as this type of bag is discussed in Terentiev’s background technology (“polybag” and “plastic”) and to which the need to determine the integrity of which Terentiev’s invention addresses, or nevertheless or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so apply Terentiev’s integrity testing to such a plastic bag thereby so verifying the integrity thereof. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. The Examiner notes that: polyethylene is known for being water resistant, corrosion resistant, and durable; ethylene vinyl acetate is known for having good clarity, gloss, resistance to UV radiation, low-temperature toughness, stress-crack resistant; and ethylene vinyl alcohol  is known for being highly transparent, having an excellent oxygen barrier, being weather, oil, & solvent resistant. One having ordinary skill in the art could easily conceive of forming a shell of a flexible bag from plastic as plastic is cheap, readily available, and a common material utilized for bags. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II).
Furthermore, Srinivasan teaches a method for carrying out an integrity test on a test container (fig. 1, container 20) comprising at least one shell material (container material) comprised of plastic selected from the group consisting of EVA, EVOH, and PE (polyethylene) (“Title “Inspection method and device for non-destructive analysis of a container material”; plastic (col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Terentiev’s bag out of a flexible material comprising plastic including a plastic selected from the group consisting of EVA, EVOH, and PE—as further supported by Srinivasan’s polyethylene—thereby using a material that is cheap, readily available, and a common material utilized for bags, and thus reducing costs of Terentiev’s method. 

Regarding claim 19, which depends on claim 1, 
 Terentiev is silent to wherein the inspection gas comprises SF6. 
However:
The Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. 
Furthermore, Srinivasan teaches wherein the inspection gas comprises SF6 (Srinivasan: col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and/or substitute Srinivasan’s SF6 tracer gas—which is well-known and commonly utilized for leak testing—for optimizing such additional parameters as detecting certain sizes of leaks and/or based upon the fluid being significantly less than or practically non-existent compared to the normal surrounding atmosphere and/or readily removable from the system by pumping and not contaminate the systems and/or being environmentally friendly and/or being cheap and/or readily available. 

Regarding claim 8, which depends on claim 1,
 
 Terentiev is silent to wherein the capacity of the flexible test container is at least about 50 liters.
 
However:
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the volume of a bag to be examined, and the larger volume capacity is advantageous for holding more product.
Terentiev also teaches in other embodiments wherein the capacity of a test container (page 7, 5, “traditional bioprocessing bag”) is at least 10 liters (page 8, fifth paragraph “Bag for experimental selection is 20 liters Pillow pouch”; page 8, another experiment with “500 liters” bag).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size of bag—including at least 50 liters as supported by Terentiev’s other embodiments—for Terentiev’s leak integrity testing as the benefits of Terentiev’s testing would extend to various sizes of bags for the expected holding capacity advantage and as utilizing Terentiev’s leak integrity testing on those sizes of bags would increase the marketability and versatility of Terentiev’s method. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Terentiev in view of Applicant previously cited Srinivasan and in further view of previously cited Asai et al (US 5163315 A; hereafter “Asai”).
Regarding claim 9, which depends on claim 1,
 
 Terentiev is silent to wherein detecting the inspection gas present directly outside the test container is performed by means of LASER absorption.
Asai teaches detecting an inspection gas by means of LASER absorption (bold for emphasis: Title “Leak detecting method for vessels”; Abstract “sulfur hexafluoride of a given partial pressure and the mixture is introduced into a vessel, and a gas in the vicinity of an outer peripheral surface of the vessel is sucked by a gas sucking mechanism” and “the sucked air is introduced into an absorption cell and a P(16)-line laser light of a carbon dioxide gas laser is introduced into the absorption cell. Then, the presence or absence of absorption of the P(16)-line laser light within the absorption cell is detected in accordance with a change in the transmitted light intensity of the P(l6)-line laser light and the presence or absence of a leak in the pressure vessel is discriminated in accordance with a result of the detection.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Asai’s laser absorption inspection for leaks of sulfur hexafluoride with Terentiev’s generic inspection for leaks of a detectable gas thereby providing an accurate, sensitive, precise, and conventional leak discriminating measurement thereof.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Terentiev in view of Applicant previously cited Srinivasan and in further view of previously cited European Pharmaceutical Manufacturer Magazine (Bag Tester Detects Single-Use Bioreactor Leaks Post-Installation; hereafter “EPM Magazine”).
Regarding claim 13, which depends on claim 10,
 
 Terentiev is silent to wherein the test device has a support formed from a porous material that permits an escape of the inspection gas through the intact shell material of the test container
EPM Magazine teaches wherein a test device (Bag Tester) has a support formed from a porous material that permits an escape of the inspection fluid through the intact shell material of the test container (Title “Bag Tester Detects Single-Use Bioreactor Leaks Post-Installation”; page 2, “device is capable of detecting typical leaks” and “The reason is its patented fleece, which is inserted between the plastic film of the BIOSTAT CultiBag STR and the bag holding device of the tester. This fleece acts as a porous spacer, preventing direct contact between the bag and the smooth stainless steel surface of the holder. In addition, the fleece substantially reduces environmental heat transfer and, most importantly, eliminates the effects of masking of any potential pinholes.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine EPM Magazine’s bag tester porous support with Terentiev’s test device thereby preventing direct contact between the test container and the inspection container, and in addition, substantially reducing environmental heat transfer and, importantly, eliminating the effects of masking of any potential pinholes.

Claim(s) 4 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Terentiev in view of previously cited* VS Series Helium Mass Spectrometer Leak Detector as put forth by the Operation Manual (hereafter “Leak Detector Operation Manual”),  Applicant previously cited Srinivasan (US 6351984 B1; hereafter “Srinivasan”), and in further view of factual evidence previously cited Cantwell et al (US 4557139 A; hereafter "Cantwell") with previously cited Terentiev et al (US 20150153245 A1; hereafter “Terentiev245”).
*Terentiev, page 6, second to last paragraph includes exemplary use of the detector thereof: “VARIAN MD30 VS leakage detector”

Regarding independent claim 14,
 
 Terentiev teaches a method for carrying out an integrity test on a hermetically sealed test container (fig. 7, bag 10) in the form of a bag for bioprocessing (technical field “fluid treatment bag”; Background Technology “biological treatment process, such bag” and “bag is sterilized in advance”; page 6, second to last paragraph “as shown in Figure 7, be arranged so that: to as bag 10 flexible container sterilize in advance”), the test container (fig. 7, bag 10) and being formed from a flexible shell material (Title “Apparatus and method for the integrity testing of flexible containers”; Technical field “fluid treatment bag”; page 2, second to last paragraph “flexible main body”; page 5, third paragraph “fluid-tight” and “does not have leakage” and “sealing”), the method comprising the steps of: 
placing the test container (fig. 7, bag 10) in an inspection container (fig. 7, container 24) with the test container (fig. 7, bag 10) in communication with a supply (source T) of an inspection gas (detectable gas); 
filling (from source T through valve 20) the inspection gas (detectable gas) into the test container (fig. 7, bag 10) to achieve a pressure level of the inspection gas (detectable gas) in the test container (fig. 7, bag 10) that exceeds a pressure level in the inspection container (fig. 7, container 24) exteriorly of the test container (fig. 7, bag 10) by a specified pressure differential (page 5, third to last paragraph “Most preferred tracer gas comprises helium, hydrogen, argon and composition thereof, but also can use the bio-neutral gas that can easily detect under other concentration relatively little in air”; page 6, second paragraph “Preferably, mobile amount is enough at least in part bag 10 is pressurizeed and described bag 10 is expanded”; page 6, fifth paragraph “vacuum” of room 22 via pump 28); 
closing (via valve 20) the test container (fig. 7, bag 10) to the supply (source T) of inspection gas (detectable gas) and sealing the inspection container (fig. 7, container 24) to ambient conditions (page 6, third paragraph “This " detection " chamber 22 is arranged so that it can be sealed sealing, to locate and make itself and ambient
 atmosphere isolation within it at bag 10 once make at least. For example, container 24 can comprise the removable lid 25 that is suitable for
 forming such sealed environment”); 
placing areas of the inspection container (fig. 7, container 24) external of the test container (fig. 7, bag 10) in communication with an inspection gas (detectable gas) detector (fig. 7, sensor 26) that is configured for detecting a presence of the inspection gas (detectable gas) (Summary of the invention “for the leakage of the detectable gas providing from detectable gas source is detected”; page 6, fourth paragraph “sensor 26 of sensing tracer gas, connect with chamber 22, with existing of the detectable gas of detection bag 10 outsides”); 
operating the inspection gas (detectable gas) detector (fig. 7, sensor 26); 
wherein the inspection gas (detectable gas) is configured such that the permeation rate of inspection gas (detectable gas) through intact shell material (having integrity of bag material) of the test container (fig. 7, bag 10) is sufficiently small so as to be able to discern the integrity of the test container (fig. 7, bag 10).
Terentiev in the embodiment of fig. 7 does not expressly state items: 1) wherein the capacity of the test container is at least 10 liters. Terentiev is silent to items: 2) wherein the flexible shell material has a thickness of not more than 2 mm; and 3) that the permeation rate (interpreted by units as the flow velocity of the permeation) is not greater than 1·10-9 m/s (interpreted in accordance with instant [0022] “permeation flow velocity is a parameter that characterizes a particular combination of shell material and inspection fluid”). Terentiev is silent to item 4) generating a fail signal and rejecting the test container if the inspection fluid detector detects an amount of the inspection gas that exceeds a threshold amount, and terminating the test and indicating passing of the test container if the inspection gas detector does not detect an amount of the inspection fluid that exceeds the threshold amount. Terentiev does not teach item 5) wherein detecting said amount of inspection fluid outside the test container is after a specified a time period of more than 8 seconds after closing the test container to the supply of inspection fluid. Terentiev is silent to item 3).
Regarding item 1):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the volume of a bag to be examined.
Terentiev also teaches in other embodiments wherein the capacity of a test container (page 7, 5, “traditional bioprocessing bag”) is at least 10 liters (page 8, fifth paragraph “Bag for experimental selection is 20 liters Pillow pouch”; page 8, another experiment with “500 liters” bag).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size of bag—including at least 10 liters as supported by Terentiev’s other embodiments—for Terentiev’s leak integrity testing as the benefits of Terentiev’s testing would extend to various sizes of bags for the expected holding capacity advantage and as utilizing Terentiev’s leak integrity testing on those sizes of bags would increase the marketability and versatility of Terentiev’s method. 
Regarding item 2):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present, only ordinary skill in the art is required to choose the thickness of the material of a bag based, among other factors, the desired durability, weight, and cost of the bag, and making a bag thinner is a common sense enhancement that is desirable for making the bag cheaper and lighter.
Furthermore, Srinivasan teaches wherein the at least one shell material (container material) has a thickness of not more than 2 mm (col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”; Examiner notes that 500 μm is ½mm).
Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Terentiev’s shell material to be less than or equal to 2 mm thick thereby reducing costs and weight.


Regarding item 4), Leak Detector Operation Manual teaches generating a fail signal (failure indication) and rejecting (not passed/rejected) the test container (object) if the inspection fluid (helium) detector (leak detector) detects an amount of the inspection fluid (helium) that exceeds a threshold amount (set point), and terminating (completing) the test (leak test) and indicating passing (pass) of the test container (object) if the inspection fluid (helium) detector (leak detector) does not detect an amount of the inspection fluid (helium) that exceeds the threshold amount, wherein detecting said amount of inspection fluid (helium) outside the test container (object) is after a specified a time period (exemplary 20 seconds; see also fig. 2-5 showing an upper end 720 second graphing time after an accumulation blank time) after closing the test container (object) to the supply of inspection fluid (helium) (section B.3.2.2.1 Accumulation Testing Method “A certain amount of time is given to allow leaking helium to accumulate in the shrouded area” and “leak detector (leak detector) is then valved-in to the shrouded volume”; Table 2-4 row Reject “ Indicates a test object failure during an Auto Sequencer Test cycle”; section 2.2.4.3 Auto Sequencer  “For example, you may set 20 seconds for the TEST TIME. At the end of 20 seconds, the system determines if the part has passed or not and then makes an indication by either going to VENT (Pass) or going to HOLD (Fail) and displaying the reject set point failure on the front panel” and “A Pass condition is indicated by the system” and “A failed condition also results in Rejected appearing on the Home screen, along with a reject set point activation upon completion of the test cycle”; Table 1-3 screens for tailoring leak detector operation; Table 1-4 row Leak Indication; section 2.2.4.2 Reject and Audio Set Points; section 2.2.3.1 Graphical Display Screen “The graphical display screen (Figure 2-5) represents the leak rate over time. The graphing line appears in blue and changes to red when a reject set point is triggered” and “Toggles the graphing time between 120 and 720 seconds”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the (Varian) Leak Detector Operation Manual’s (model MD30 for VS) teaching of capability of the Leak Detector with Terentiev’s inspection fluid detector (Terentiev page 6, second to last paragraph includes exemplary use of detector: “VARIAN MD30 VS leakage detector”) thereby conventionally utilizing Terentiev’s inspection fluid detector to alert an operator if the test container passed or failed the leak detection inspection. 
Regarding item 5):
Leak Detector Operation Manual also teaches the capability of wherein detecting the amount of inspection fluid (helium) outside the test container (object) is after a specified a time period of more than 8 seconds (exemplary 20 seconds; see also fig. 2-5 showing an upper end 720 second graphing time after an accumulation blank time) after closing the test container (object) to the supply of inspection fluid (helium) (section B.3.2.2.1 Accumulation Testing Method “A certain amount of time is given to allow leaking helium to accumulate in the shrouded area”; section 2.2.4.3 Auto Sequencer  “For example, you may set 20 seconds for the TEST TIME. At the end of 20 seconds, the system determines if the part has passed or not and then makes an indication by either going to VENT (Pass) or going to HOLD (Fail) and displaying the reject set point failure on the front panel” and “A Pass condition is indicated by the system” and “A failed condition also results in Rejected appearing on the Home screen, along with a reject set point activation upon completion of the test cycle”; Table 1-3 screens for tailoring leak detector operation; Table 1-4 row Leak Indication; section 2.2.4.2 Reject and Audio Set Points; section 2.2.3.1 Graphical Display Screen “The graphical display screen (Figure 2-5) represents the leak rate over time. The graphing line appears in blue and changes to red when a reject set point is triggered” and “Toggles the graphing time between 120 and 720 seconds”). 
The Examiner respectfully notes that it had been held that: discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case only ordinary skill is required to wait until a suitable amount of gas has accumulated for the sensor to be able to detect said leaking gas, based upon, among other parameters, the expected possible leakage rate for the given bag under the test conditions. Likewise only ordinary skill is required to set an upper limit on the waiting time period before inspection based upon the concentration of the detectable gas increasing over time from non-leaking conditions of the bag including simple permeation thereof or leakage/permeation from outside the test environment into the test environment as well increasing efficiency and reducing costs by shortening the waiting period.
As factual evidence & exemplary example of the prior art establishing the level of ordinary skill in the art, 
Cantwell teaches a leak detection method (Title “Leak detection method and apparatus”) wherein detecting the inspection fluid (gas) outside the test container (pipe) takes place at a period for more than 8 seconds after filling of the inspection fluid (gas) (bold for emphasis: col. 4, ll. 3-19 “The test worker then waits for the test gas to accumulate. A suitable period is approximately 20 seconds before sampling the gas in the chamber 21 which he does for approximately 7 seconds”); and
Terentiev245 teaches a leak detection method (Title “INTEGRITY TESTING APPARATUS AND RELATED METHODS”) wherein detecting the inspection gas (detectable gas) outside the test container (container) takes place at a period for more than 8 seconds after filling of the inspection gas (detectable gas) (bold for emphasis: [0042] “A method of performing an integrity test on an object having an interior compartment comprises delivering a detectable gas to the interior compartment and, within a pre-determined time limit, evaluating whether the detectable gas is detectable external to the interior compartment. The method may further include the step of placing the object in a vacuum chamber prior to the delivering step, as well as the step of creating a vacuum in the vacuum chamber prior to the delivering step. The predetermined time limit may be up to about 120 seconds, or more specifically may be selected from the group consisting of 5, 10, 20, and 30 seconds”; [0098] “It may also be an important consideration to conduct the testing in an expeditious manner. Specifically, it is possible for the detectable gas, such as helium, to diffuse through the material of the container over time, such that after two minutes the detection process may be unable to distinguish between a leak and diffusion. Hence, it is desirable to take the measurement to detect the detectable gas before diffusion is likely based on the container at issue. In most cases, this will be within at least two minutes and, more preferably, within 30 seconds. For smaller (e.g., 1-5 liter bags), the time may be lowered to 10-20 seconds. The lower time is especially beneficial where the container comprises a structure comprising tubing, including a manifold, which is more susceptible to diffusion. The vacuum in the chamber should be created before the detectable gas is introduced into the bag for this reason”).
In view of the above, the Examiner respectfully concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Leak Detector Operation Manual teaching of capability for waiting for a test gas accumulation and then commencing an extended leak inspection with Terentiev’s leak detection thereby enabling the concentration to increase for the specified time (greater signal to noise ratio) and detecting for an extended period of time to observe the integrity of the test container and so determine passage/failure of the test container—including for the specified time period of more than 8 seconds after closing as is known in the art—and thus in a known and expected manner increasing the accuracy of the leak integrity assessment with the tradeoff of requiring additional time.
Regarding item 3): 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) and MPEP 2144(II). In the present case, one having ordinary skill in the art could easily conceive of forming Terentiev’s fluid-tight non-leaking bag (page 5, third paragraph) of materials which hermetically seal the bag such as from common plastics (see exemplary prior art of record) including EVA, EVOH, and PE. Likewise, one having ordinary skill in the art could easily conceive of forming Terentiev’s detectable gas for integrity testing Terentiev’s bag from common inspection fluids (see exemplary prior art of record) such as Ne, Ar, Kr, Xe, Rn, CO2, H20, and SF6.
As factual evidence & exemplary example of the prior art establishing the level of ordinary skill in the art to configure a low permeation rate suitable for integrity testing of a test container, Srinivasan teaches (bold for emphasis) a method for carrying out an integrity test on a test container (fig. 1, container 20; exemplary blister) comprising at least one flexible shell material (container material) (“Title “Inspection method and device for non-destructive analysis of a container material”; col. 1, ll. 13-29 “integrity of the packaging material”; col. 3, ll. 58-66 “packaging material may be any…polymer”, and suitable materials include “plastic” and “polyethylene”; col. 1, ll. 66-67 “In some embodiments, the packaging unit is a blister, and is formed by mechanical deformation”; col. 4, ll. 24-31 “Containers (a term used interchangebly herein with "packaging unit") can be formed by any known method, including, but not limited to, stretching, stretch-drawing, deep-drawing, and deformation of the material by action of a shaping tool”), comprising the steps of: - filling an inspection gas (SF6) into the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31); and - detecting inspection gas (SF6) present directly outside the test container (fig. 1, container 20; exemplary blister) (col. 4, ll. 46-53 invention detections means including “Gas can be detected by any known means”; col. 1, ll. 30-35 background “SF6 detection systems”; col. 5, line 26 through col. 6, line 10 detection of flaws; col. 5, ll. 62-64 “detection means is positioned proximal to the container”); wherein the inspection gas (SF6) is configured such that the permeation rate of inspection gas (SF6) through intact shell material (container material) of the test container (fig. 1, container 20; exemplary blister) is of a permeation velocity as configured by the inspection gas (exemplary SF6) and the container material (exemplary PE) (col. 4, ll. 41-45 “Generally, gas is applied with a force that is greater than atmospheric pressure. In some embodiments, the a pressure applied is about 50 pounds per square inch (psi) or greater”; col. 3, line 58 through col. 4, line 5 “The thickness of the sheet material is generally in a range of about 5 to about 500, about 25 μm to about 350 μm, or about 50 μm to about 250 μm thick” or “about 25 μm to about 350 μm”, for which the Examiner notes that 500 μm is ½mm; col. 1, ll. 25-45 “Simultaneously with or immediately after the piston is forming the container unit, a stream of gas is applied to the inner surface of the container” and “detection means is placed on or near the outer surface of the container, i.e., the side opposite the side onto which the gas is directed”) .
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a worker of general skill in the art to select a combination of a known material for Terentiev’s fluid-tight non-leaking bag in combination with a known material for Terentiev’s detectable fluid for integrity testing of said fluid-tight non-leaking bag—as factually & exemplary supported by Srinivasan’s combination of PE and SF6—on the basis of its suitability for the intended use for integrity testing as a matter of obvious design choice. Furthermore, making Terentiev’s fluid-tight non-leaking bag more fluid-tight is a common sense and desirable enhancement for the container; likewise making Terentiev’s detectable gas of a gas with a lower permeation rate increases the sensitivity of leak detection. The Examiner respectfully concludes that it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly configure the permeation rate (interpreted by units as the flow velocity of the permeation) to be less than or equal to 1·10-9 m/s thereby increasing the accuracy and sensitivity of Terentiev’s integrity testing, including for finding small leaks.
The Examiner notes that additional analysis is provided below pertaining to the specified time period.

Regarding claim 4 and claim 15 and claim 16 and claim 17, where claim 4 depends on claim 1 and where each of claims 15-17 depends on claim 14, and further pertinently providing additional analysis that pertains to the rejection of independent claim 14,
 Terentiev does not teach wherein detecting said amount of inspection gas outside the test container is carried out after a specified time period of more than (claim 14 limitation) 8 seconds, nor more than (claim 15 limitation) 12 seconds, nor more than (claim 16 limitation) 20 seconds, nor more than (claim 16 limitation) 30 seconds after closing the test container to the supply of inspection gas.
However, the thrust of the Examiner’s analysis remains as put forth above for claim 14 pertaining to a time period of more than 8 seconds after filling; namely, that Terentiev teaches using a detector (page 6, second to last paragraph “VARIAN MD30 VS leakage detector”) for which the operating manual identifies as being able to delay detection for a specified time period to allow the inspection fluid to accumulate in the inspection container (section B.3.2.2.1 Accumulation Testing Method “A certain amount of time is given to allow leaking helium to accumulate in the shrouded area”) and that, as an assessment of ordinary skill in the art and routine optimization, Cantwell exemplary teaches (an exemplary lower limit) of an accumulation period of about 20 seconds followed by about 7 seconds of sampling for detection (col. 4, ll. 3-19 “approximately 20 seconds before sampling the gas in the chamber 21 which he does for approximately 7 seconds”) and Terentiev245 teaches an exemplary upper limit of about 120 seconds, of which 30 seconds may be more preferable depending on the parameters ([0042] “about 120 seconds, or more specifically may be selected from the group consisting of 5, 10, 20, and 30 seconds”; [0098] “after two minutes the detection process may be unable to distinguish between a leak and diffusion”). The Examiner notes that the accumulation period and the upper limit are dependent upon parameters including of the test container such as material and thickness, expected possible leakages, the chosen inspection fluid type, etc., as well as the desired precision of the leak assessment. The specific claimed detection time occurring at least 8, 12, 20, or preferably more than 30 seconds after filling, absent any criticality, is only considered to be the “optimum” detection occurrence time that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired test container to inspect, the level of accuracy, and the amount of time allocated to the inspection of the test container (the time is factored into the costs associated therewith), etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the sufficient time for possible leakage occurs prior to final determination of detected leakage is used—as already suggested by the Leak Detector Operation Manual. Since the applicant has not established the criticality of the claimed timing (i.e., the specification contains no disclosure of either the critical nature of the claimed timing or any unexpected results arising therefrom),  and since these timings are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device and associated method of Terentiev.  
In view of the above, the Examiner respectfully concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Leak Detector Operation Manual teaching of capability for waiting for a test gas accumulation and then commencing an extended leak inspection with Terentiev’s leak detection thereby enabling the concentration to increase for the specified time (greater signal to noise ratio) and detecting for an extended period of time to observe the integrity of the test container and so determine passage/failure of the test container—including for the specified time period of more than 8, 12, 20, or even 30 seconds after closing as is known in the art—and thus in a known and expected manner increasing the accuracy of the leak integrity assessment with the tradeoff of requiring additional time.
Please note that where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 18, which depends on claim 14, 
 Terentiev is silent to wherein the inspection gas comprises SF6. 
However:
The Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. 
Furthermore, Srinivasan teaches wherein the inspection gas comprises SF6 (Srinivasan: col. 4, ll. 38-40 “The gas may be any gas which can be detected, including, but not limited to, helium, SF6”; col. 5, ll. 18-31).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and/or substitute Srinivasan’s SF6 tracer gas—which is well-known and commonly utilized for leak testing—for optimizing such additional parameters as detecting certain sizes of leaks and/or based upon the fluid being significantly less than or practically non-existent compared to the normal surrounding atmosphere and/or readily removable from the system by pumping and not contaminate the systems and/or being environmentally friendly and/or being cheap and/or readily available. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular:
NPL Enhance Assurance of Supply for Single-Use bags
bioprocessing bag of 400 micrometer (0.4mm) thickness. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856